Title: To Thomas Jefferson from Nathaniel Cutting, 26 September 1789
From: Cutting, Nathaniel
To: Jefferson, Thomas



Sir
Havre 26th. Septr. 1789.

I had the honor of writing you a hasty line yesterday, and agreably to my intimation therein, I now resume the Pen to observe, that as affairs are at present circumstanced, in my humble opinion you will do well to accept the offer made you from London to have a ship from thence touch at the mother bank, Isle of Wight, to take you on board. There are several excellent Passage-Boats constantly employ’d between this and Gosport or Southampton, one of which might at any time be engaged to take you over from hence, with all your &c. &c’s. for ten guineas, or perhaps something less. The season is now so far advanced that if the Ship you are taught to expect here from Virginia should arrive to morrow, it cannot reasonably be expected that she could take her departure for America again till the last of October; in which case, if you should take passage in her you would probably arrive on the Coast of Virginia at the most blowing point of time in the whole year.
I have now to acquaint you that indispensible Business calls me to London; I shall probably take passage for Portsmouth on monday next at farthest and remain in London three or four days. In the interim I leave charge of your Baggage and concerns here, with my very worthy friends, Messieurs Havilland Le Mesurier & Cie. who assure me they will pay the most respectful attention to any directions wherewith you may please to honor them. Mr. H. Lemesurier is Brother to Mr. Alderman Le Mesurier of London  and is a Gentleman in whose honor and integrity I think you may place the most implicit confidence. He is now in England, but will return hither in about a fortnight. His Partner here is a French Gentleman M. La Motte, who perfectly understands the English Language, and is well known and respected; I doubt not that on further acquaintance you will be pleased with their Character and Conduct. This House has already had the transaction of some American Business, and bids fair to increase its Connexion with our Country. If I can render you any service in London, I beg you will freely command me. I shall probably remain in that City till the 4th. Octor. at Evening; if you do me the honor to write me there, please to direct for me to the Care of Messrs. Le Mesurier & Secretan, Merchants, London.
I shall leave every necessary direction with the House to whom I consign your Business here, so that without loss of time you will be advised of any arrival at Havre from Virginia; and, as I have before observ’d they will punctually obey any written directions you may think proper for them. I have the honor to be, most respectfully, Sir, Your most obedt. humbl. Servt.,

Nat. Cutting

